Broyles, C. J.
1. A special ground of a motion for a new trial is not in proper form for consideration unless it is complete withip itself. Franklin v. State, 28 Ga. App. 460 (1 b) (112 S. E. 170), and cit. (a) *247It is not complete witliin itself if, to be intelligible, it is necessary to refer to other grounds of the motion (Dixon v. State, 28 Ga. App. 756 (3), 113 S. E. 24, and cit.), or to the brief of evidence, or to some other portion of the record. McCall v. State, 23 Ga. App. 770 (99 S. E. 471). Under these rulings, special grounds 1, 2, 3, and 4 of the motion for a new trial are not in proper form for the consideration of this court.
Decided August 23, 1929.
B. W. Fortson, for plaintiff in error. L. F. Thompson, contra.
2. Under the facts of the case the remaining special grounds complaining of various excerpts from the charge of the court, of the failure to charge certain contentions of the defendant, and of the failure to submit certain alleged issues of fact to the jury, show no cause for a reversal.
3. The admission of the documentary evidence was not error for any reason assigned.
4. Where a policy of fire-insurance provides that it insures for a term of five years in consideration of the payment by the insured of a -part of the premium in cash and the balance in four equal yearly installments, evidenced by an installment note, there arises a contract of insurance for an entire period of five years. Fireman’s Fund Ins. Co. v. Lindsey, 32 Ga. App. 683 (124 S. E. 369). The contention by the plaintiff in error in the instant case, that the cash payment made by him when the policy was issued was for the first year’s premium, and that the four . installment notes covered the premiums for the remaining four years, is without merit.
5. The above-stated ruling is controlling in this case. The amendment to the defendant’s plea was properly stricken, and the verdict was ' amply authorized, if not demanded, by the evidence. Since there is no proper assignment of error upon the direction of the verdict, this court (under repeated rulings of the Supreme Court and of this court) will consider in this connection only the question whether the verdict was authorized by any evidence.
The refusal to grant a new trial was not error.

Judgment affirmed.


Bloockoorth, J., concurs. Luke, J., disqualified.